Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 1 of 7 Page ID #96



                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

 UNITED STATES OF AMERICA,                             )
                                                       )
                        Plaintiff,                     )
                                                       )
        v.                                             ) No. 19-CR-30044-NJR
                                                       ) No. 18-CR-30135-NJR
                                                       )
 ANTHONY DOBBINS,                                      )
                                                       )
                        Defendant.                     )

             DEFENDANT DOBBINS’ SENTENCING MEMORANDUM

        Comes now defendant, Anthony Dobbins, by and through his attorney, Gregory

 N. Smith, and hereby files the following Sentencing Memorandum for both cases now

 pending sentencing.

 I.     Introduction

        Mr. Dobbins respectfully submits this memorandum in order to provide

 information to assist the Court in evaluating the facts of these cases and in fashioning a

 sentence that is “sufficient but not greater than necessary” to achieve the statutory

 purposes of punishment as required by 18 U.S.C. §3553(a) in light of United States v.

 Booker, 125 S.Ct. 738 (2005).

        Booker restored the district court’s ability to fashion a sentence tailored to the

 individual circumstances of the cases and Mr. Dobbins by requiring courts to consider

 factors other than the sentencing range presumed by the United States Sentencing

 Guidelines. Indeed, under Section 3553(a) courts are required to sentence below the

 range if such a sentence would be sufficient to achieve the purposes of punishment.
Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 2 of 7 Page ID #97




 II.    Plea Agreement

        A. 3:18CR30135NJR

        On December 19, 2018, Mr. Dobbins pled guilty to Count 1 of the Indictment

 charging Mr. Dobbins with possession with intent to distribute heroin and cocaine in

 violation of 21 USC §841(a)(1) and (b)(1)(B)(i). As to Count 1, Mr. Dobbins admitted

 he possessed approximately 200 grams of heroin and approximately 90 grams of a

 substance containing cocaine base.

        The parties agreed that Mr. Dobbins’ offense level would start at a level 24 as the

 amount of heroin attributable to Mr. Dobbins was between 100 and 400 grams. The

 parties further agreed that 2 levels should be added because Mr. Dobbins maintained the

 premises for drug distribution, and 2 more levels should be added for obstruction of

 justice. After a 3-level reduction for acceptance of responsibility, the parties agreed that

 Mr. Dobbins’ total offense level was 25. The parties also estimated that Mr. Dobbins’

 had amassed 5 criminal history points, placing him in criminal history category III.

        Based upon a total offense level of 25 and a criminal history category of III, the

 parties estimated the sentencing guideline range would be 70-87 months. Knowing this

 estimated guideline imprisonment range, the government agreed to recommend to the

 Court a sentence of 60 months imprisonment. The government further agreed to

 recommend to the Court a sentence at the low end of the guideline range on the petition

 to revoke supervised released in case number 3:01CR30026NJR. The guideline range of
Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 3 of 7 Page ID #98



 imprisonment for the supervised release violation is 51-63 months. Therefore, the

 government agreed to recommend a sentence of 111 months imprisonment.

        B. 3:19CR30044

        On April 30, 2019, Mr. Dobbins pled guilty to Counts 1-4 of the Indictment

 charging him with two Counts of influencing a federal officer by threat and two Counts

 of mailing a threatening communication. Specifically, Mr. Dobbins admitted that on

 March 18, 2019, he placed two letters in the Alton jail mail, addressed to Bureau of

 Prisons (BOP) officials in Kansas City, MO and Washington, DC. The letters contained

 threats to BOP staff members.

        There was no plea agreement between Mr. Dobbins and the government.



 III.   Presentence Investigation Report Guidelines Calculation & Range

        A. 3:18CR30135NJR

        The Presentence Investigation Report (PSR) as prepared by the United States

 Probation Office calculated a Base Offense Level of 26 pursuant to USSG §2D1.1(c)(7)

 as the converted drug weight was calculated at 525.96 kilograms. This Base Offense

 Level is two levels greater than what was agreed to by the parties in the plea agreement.

 After certain adjustments were applied, the Total Offense Level was 27, rather than the

 parties’ agreed upon level of 25. Additionally, the PSR calculated nine criminal history

 points, placing Mr. Dobbins in criminal history category IV. The parties did not count

 three criminal history points for a State of Illinois unlawful possession of a stolen vehicle

 conviction that was ordered to run concurrent to Mr. Dobbins’ prior federal case in cause

 number 3:01CR30026. Additionally, the parties did not include an additional criminal
Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 4 of 7 Page ID #99



 history point pursuant to §4A1.1(e) with respect to Count 2 of the prior federal matter in

 case number 3:01CR30026. After reviewing the initial PSR, Mr. Dobbins agreed with

 the calculations set forth therein. Mr. Dobbins further agreed with the PSR’s guideline

 imprisonment range of 100-125 months.

        B. 3:19CR30041NJR

        The Presentence Investigation Report (PSR) as prepared by the United States

 Probation Office calculated a Base Offense Level of 12 pursuant to USSG §2A6.1(a)(1).

 Six levels were added pursuant to §3A1.2(b) as the victim in this case was a government

 employee and the offense of conviction was motivated by such status. Therefore, the

 Total Offense Level for this case is calculated to be 18.

        C. Grouping and Total Offense Level

        Due to the fact that there are now two cases, the probation office must make a

 determination whether or not the cases can be grouped together. The PSR indicates that

 Count 1 in 3:18CR30135NJR is prohibited from being grouped with Counts 1-4 in

 3:19CR30044NJR. After making certain multiple count adjustments and other

 reductions, the PSR calculated a Total Offense Level for both cases and all Counts at 28.

 Mr. Dobbins filed an objection to this calculation and won’t go into the reasoning for the

 objection in this memorandum. What is worth noting here is that Mr. Dobbins believes

 his Total Offense Level should be 27, and AUSA Ali Summers agrees with this

 calculation. With respect to the criminal history calculation, an additional criminal

 history point was added for the conviction in 18CR30135NJR. Therefore, ten criminal

 history points places Mr. Dobbins in criminal history category V. Based upon a Total
Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 5 of 7 Page ID #100



 Offense Level of 27 and a criminal history category of V, Mr. Dobbins believes the

 sentencing guideline imprisonment range should be 120-150 months.



 IV.      Mr. Dobbins’ Position Regarding his Sentence

          Should the Court grant Mr. Dobbins’ objection to the Total Offense Level and

 resulting guideline imprisonment range, Mr. Dobbins will request a sentence below the

 range of 120-150 months. As pointed out above, the government recommended a

 sentence of 60 months, consecutive to the 51 months for the supervised release violation,

 for a total of 111 months imprisonment. This recommendation was made at the time of

 the guilty plea in 3:18CR30135. Upon reviewing the initial presentence report in which

 the Total Offense Level and criminal history category were both increased, the resulting

 guideline range was 100-125 months imprisonment. The government still agreed that the

 initial recommendation of 111 months for all matters was still appropriate.

          Mr. Dobbins acknowledges that his conduct and conviction in 3:19CR30044 is to

 be considered post-plea misconduct and a breach of the initial plea agreement. He further

 understands that the government will no longer recommend to the Court a sentence of

 111 months. However, Mr. Dobbins still wants to remind the Court that the government

 believed the appropriate sentence in 3:18CR30135 was 60 months, despite the fact that

 the low end of the guideline range was 100 months.

          Mr. Dobbins asks the Court to consider the following:

       1. Mr. Dobbins was given a total sentence of 220 months imprisonment in case

          number 3:01CR30026. He is now facing a minimum of 51 additional months on

          the supervised release violation, and up to the statutory maximum of 60 months.
Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 6 of 7 Page ID #101



        And this sentence is to be served consecutively to any sentence imposed on the

        two pending cases.

    2. Standing alone, the total offense level for 3:19CR30044 would be level 15 after

        acceptance of responsibility. At criminal history category V, his guideline range

        would be 37-46 months.

    3. If given the low end of the estimated guideline range (37 months) in

        3:19CR30044 and then imposed consecutively to the 60 months originally

        recommended in 3:18CR30135, the total time would be 97 months.

    4. If a sentence of 51 months is imposed on the supervised release violation, and

        then ordered to run consecutively to the 97 months, the total term of months

        would be 148.

    5. While the above method is not used in the PSR, it still results in a sentence that

        reflects the seriousness of the offenses, promotes respect for the law and provides

        adequate deterrence for future crimes by Mr. Dobbins or others. Furthermore, the

        above calculation yields a sentence that is “sufficient but not greater than

        necessary” to achieve the statutory purposes of punishment as required by 18

        U.S.C. §3553(a). Mr. Dobbins is 51 years old, and a sentence of 148 months

        imprisonment would keep him confined into his 60’s.

        Additionally, Mr. Dobbins asks this Court to recommend to the Bureau of Prisons

 that he participate in the Residential Drug Abuse Program (RDAP) during his period of

 incarceration. Mr. Dobbins further states to the Court that he does not have the present

 ability to pay a fine and therefore asks that no fine be imposed in these matters.
Case 3:19-cr-30044-NJR Document 23 Filed 05/30/19 Page 7 of 7 Page ID #102




                                                Respectfully submitted,

                                                /s/ Gregory N. Smith
                                                GREGORY N. SMITH #58482MO
                                                Grant, Miller & Smith, LLC
                                                7733 Forsyth Blvd., Suite 1850
                                                St. Louis, MO 63105
                                                (314) 721-6677 (314) 721-1710 FAX
                                                Attorney for Defendant Dobbins




                          CERTIFICATE OF SERVICE

         I hereby certify that on May 30, 2019, I filed the foregoing in the above
 mentioned action with the Clerk of Court using the CM/ECF system which will send
 notification of such filing to the following: Ali Summers, Assistant United States
 Attorney.

                                                /s/ Gregory N. Smith
